Title: To Thomas Jefferson from Albert Gallatin, 8 April 1802
From: Gallatin, Albert
To: Jefferson, Thomas


            Sir,
              Treasury Department April 8th. 1802
            I have the honor to enclose a copy of an Act, in relation to the Direct Tax, passed a few days ago, and a letter of Edward Croft, lately appointed a Commissioner for the first division of South carolina.
            The last section of the Act, was introduced on my particular suggestion, and with a view to the completion of the assessment in South Carolina; & I now respectfully submit to you the propriety of making the contemplated allowance to the inspectors, whenever the commissioners shall think it necessary, and to the commissioners at all events, provided, that the same shall not in any case have a retrospective effect.
            I have the honor to be with great respect Sir, Your most obedt. Servt.
            Albert Gallatin
          